Citation Nr: 1018783	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from an April 2008 rating 
decision of the VA Regional Office in Boise, Idaho that 
denied service connection for bilateral hearing loss 
disability and tinnitus.

This case was remanded by Board decision in October 2009.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a) (2) 
(West 2002).


REMAND

The Veteran asserts that he has bilateral hearing loss 
disability and tinnitus as the result of a hand grenade 
exploding in proximity to him in service.  He contends that 
he has had continuous symptoms of such since service for 
which service connection should be granted.  

The record reflects that pursuant to Board remand, it was 
requested that a VA audiology examination be scheduled for 
the Veteran.  The Board observes, however, that a January 
2010 examination report which has been associated with the 
record and referenced in the ensuing supplemental statement 
of the case does not belong to the Veteran, but to a claimant 
in the Martinsburg, West Virginia VA system.  In a letter 
dated in March 2010, the Veteran indicates that VA sent him 
to an audiologist.  As such, the case must be remanded to 
include the Veteran's examination report in the claims 
folder, as well as for a corrected supplemental statement of 
the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Secure a copy of the Veteran's 
audiology examination report and 
associate it with the claims folder 

2.  After taking any further 
development deemed appropriate, 
re-adjudicate the issue on appeal.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


